Citation Nr: 0704347	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-09 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for hypertension.  The veteran's claim for 
service connection had originally been denied in a March 1978 
RO rating decision.  A July 1991 RO rating decision found 
that the veteran had not submitted new and material evidence 
to reopen the claim.

The veteran filed a September 2004 notice of disagreement 
with the May 2004 decision.  The RO issued a December 2004 
statement of the case.  The veteran submitted a timely 
substantive appeal (VA Form 9) in March 2005.  The veteran 
testified before the undersigned Veterans Law Judge in 
September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he began experiencing hypertension 
during service.  The veteran's claim was originally denied by 
a March 1978 rating decision.  At that time, the record 
included an October 1975 VA medical record indicating 
treatment for hypertension.  The RO noted that there was no 
evidence of treatment for hypertension during service or 
evidence that the veteran had hypertension manifested to a 
compensable degree within one year following separation from 
service.  The veteran did not appeal the March 1978 rating 
decision and it became final.  38 U.S.C.A. § 7105.  

Subsequently, additional medical evidence was obtained 
indicating treatment for hypertension.  The RO issued a July 
1991 rating decision finding that the veteran had not 
submitted new and material evidence, as the additional 
evidence only referred to the veteran's post-service 
diagnosis of hypertension.  The veteran did not appeal the 
July 1991 rating decision and it became final.  38 U.S.C.A. 
§ 7105.  

The veteran now seeks to reopen his claim with new and 
material evidence.  Review of the record, however, indicates 
that additional development is required before final 
appellate review of the veteran's appeal.  As discussed more 
fully below, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) 
(West 2002 & Supp. 2005) requires that the veteran be 
provided with more complete notice regarding the evidence he 
needs to submit in order to reopen  his claim for service 
connection for hypertension and to substantiate the 
underlying claim.  The Board notes that the VA regulations 
implementing the VCAA are located at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  

As a preliminary matter, the Board notes that service 
connection may be established for disability resulting from 
personal injury experienced or disease contracted in the line 
of duty, or from aggravation of a preexisting injury 
experienced or disease contracted in line of duty.  See 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Further, hypertension will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2006). 

As noted, the VCAA redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Court 
of Appeals for Veterans Claims (Veterans Court) in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) held that, in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material. The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Therefore, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought.  

The RO issued the veteran a September 2003 notification 
letter regarding his claims for service connection.  The 
letter informed the veteran that he must submit new and 
material evidence showing that the condition was incurred in 
or aggravated by service in order to reopen his claim.  The 
veteran was also informed that, in order to substantiate the 
underlying claim, the evidence must show that the veteran 
incurred an injury, disease, or experienced an event during 
service or that was aggravated by service, that the veteran 
currently has the disability, and that there is a 
relationship between the current disability and the in-
service injury, disease, or event.

After review of the September 2003 notification letter, the 
Board finds that the veteran has not been provided with a 
VCAA letter that satisfies the requirements regarding 
notification as outlined above.  Specifically, the veteran 
should be provided definitions of "new" and "material" 
that track the language of 38 C.F.R. § 3.156(a) effective for 
claims filed after August 29, 2001.  In order to satisfy the 
notification requirements of Kent, the notification letter 
should include an affirmative statement informing the veteran 
that he needs to provide competent evidence that he 
experienced hypertension during service or that his 
hypertension was manifested to a compensable degree within 
one year following separation.

Further, the letter should provide the veteran with 
notification of the evidence required to substantiate the 
underlying claim.  Therefore, the veteran should be provided 
notice regarding the elements of a service connection claim 
for hypertension, including notification regarding how a 
disability rating and an effective date are established, as 
required by Dingess.  Further, the veteran should be advised 
to submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition to finding that the veteran's appeal requires a 
remand in order that the veteran may be issued an additional 
VCAA letter, the Board finds that, upon remand, the VCAA 
requires that the veteran be given additional assistance in 
obtaining existing VA and SSA documents.  The Veterans Court 
has held that VA is on constructive notice of all documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The veteran's claims file 
currently includes an October 1975 East Orange New Jersey VA 
Medical Center record indicating that the veteran sought 
treatment for hypertension.  In his March 2005 substantive 
appeal, the veteran contended that he also received treatment 
in this facility in September 1974.  In his testimony before 
the Board, the veteran asserted that he had received 
treatment at this facility in November through December of 
1974.  The record includes a December 2004 report of contact 
in which the writer indicates that the East Orange VA Medical 
Center found no records regarding the veteran's treatment 
prior to 1986.  Under the VCAA's duty to assist, however, the 
Board finds that, upon remand, the AMC/RO should again 
attempt to obtain these records from the East Orange VA 
Medical Center.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(2).

In the veteran's application for compensation and/or pension 
submitted in July 2003, the veteran indicated that he had 
previously filed for or was receiving disability benefits 
from SSA.  The record includes additional documents that 
indicate that the veteran receives disability benefits from 
SSA.  The veteran's claims file, however, does not currently 
contain SSA administrative decision(s) or the underlying 
medical records SSA used in making its decision(s).  The 
Board notes that VA has a duty to obtain SSA records when it 
has actual notice that the veteran was receiving SSA 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the 
AMC/RO should contact SSA and obtain and associate with the 
claims file copies of the veteran's records regarding SSA 
benefits, including any medical records in its possession.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, this case is remanded for the following action:

1.  The AMC/RO must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA by issuing the 
veteran an additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159. 

This notification letter should inform the veteran 
that in order to reopen his claim he must submit 
new and material evidence; the veteran should also 
be provided with the definition of new and 
material evidence under 38 C.F.R. § 3.156(a) for 
appeals filed after August 29, 2001.  To ensure 
compliance with the Veterans Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), this 
notification letter should include an affirmative 
letter that includes notice that  new and material 
evidence would include evidence indicating that 
the veteran experienced hypertension during 
service or that his hypertension was manifested to 
a compensable degree within one year following 
separation in order to reopen the claim.

The notification letter should also inform the 
veteran of the evidence needed to substantiate the 
underlying claim.  Specifically, the letter 
should: (a) inform the veteran about the 
information and evidence not of record that is 
necessary to substantiate the claim for the 
benefit sought; (b) inform the veteran about the 
information and evidence that VA will seek to 
provide; (c) inform the veteran about the 
information and evidence the veteran is expected 
to provide; and (d) request that the veteran 
provide any evidence in the veteran's possession 
that pertains to the claim.  

Further, the AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation 
as to the information or evidence needed to 
establish a disability rating and effective date 
for the benefit sought as outlined by the Veterans 
Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  Contact the East Orange VA Medical Center and 
attempt to obtain all the veteran's treatment 
records not currently in the veteran's claims 
file.  Specifically, the East Orange Medical 
Center should be asked for all treatment records 
for the veteran in its possession for the period 
from August 1974, the date of the veteran's 
separation from service, to 1986, the year that 
the East Orange VA Medical Center previously 
indicated the records for the veteran began. 
		
3.  Contact SSA and obtain and associate with the 
claims file copies of the veteran's records 
regarding SSA benefits, including any SSA 
administrative decision(s) (favorable or 
unfavorable) and the underlying medical records SSA 
used in making its decision(s).

4.  Then, after completion of any other notice or 
development indicated by the state of the record, 
with consideration of all evidence added to the 
record subsequent to the last issued supplemental 
statement of the case, the AMC/RO must readjudicate 
the veteran's claim.  If the claim remains denied, 
the AMC/RO should issue an appropriate SSOC and 
provide the veteran and his representative an 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the Veterans Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the Veterans Court.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


